NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        MAR 16 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 MR. ROBINSON, AKA Robinson, AKA                   No.   14-70673
 Fnu Robinson,
                                                   Agency No. A095-634-713
                   Petitioner,

   v.                                              MEMORANDUM *

 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Respondent’s motion to lift the stay of proceedings (Docket Entry No. 41) is

granted.

        Robinson, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Robinson’s second motion

to reopen as untimely and number-barred where he filed it over five years after the

final order of removal, see 8 C.F.R. § 1003.2(c)(2), and where he failed to show

prima facie eligibility for the relief he sought, see 8 C.F.R. § 1003.2(c)(3)(ii);

Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (explaining the BIA can

deny a motion to reopen based on changed country conditions for failure to

establish a prima facie case for the relief sought); Wakkary v. Holder, 558 F.3d
1049, 1065 (9th Cir. 2009) (even under disfavored group analysis, petitioner must

present some evidence of individualized risk).

      PETITON FOR REVIEW DENIED.




                                           2                                     14-70673